The opinion of the court was delivered by
Williams, Ch. J.
The conclusion which we arrive at, in relation to the facts in evidence, renders it unnecessary that we should pass on all the principles of law which have been discussed. The object of the bill is to redeem the premises from a mortgage executed by one Rufus Elmore to to Arad Hunt.
From the facts found by the court, it is beyond controversy that Pomeroy, in purchasing the premises, intended to purchase an estate in fee; that Hunt intended to sell such an estate, and that Elmore consented that he should do so, and receive the proceeds of the sale. Under these circumstances, Elmore would have been compelled, in chancery, to deed to Pomeroy, if such a conveyance were necessary to perfect the title of Pomeroy, and neither Elmore, nor his assignee, *273the orator, can now disturb the defendant’s title or possession.
On another ground, the court would feel bound to dismiss the bill of the orator. He does not stand in as favorable a light as the prowling assignee who bought in an equity of redemption for an inconsiderable sum, and in whose favor Lord Hardwick felt bound to decree a redemption. Elmore has permitted the defendants and Pomeroy, under whom they claim, to remain in possession for a period of over thirteen years, making large improvements and having no reason to doubt their title. He has not disturbed nor attempted to disturb them. The orator purchased this suit, under an agreement to divide whatever sum should be recovered. If he succeeded, he was to pay one hundred and fifty dollars; if he failed he was to pay nothing. This was a species of champerty or maintainance which cannot be countenanced in a court of equity. It was an unlawful bargain, to deprive the possessors of the land óf a title which they, and others, supposed and believed to be legal and beyond question. The orator should not be permitted, under this unlawful bargain, to have a remedy in this court, even if it were doubtful whether Elmore could not have had relief in equity.
On either of these grounds, we think the orator cannot maintain this bill, and the decree of the chancellor, dismissing the bill, must be affirmed with additional cost.